NO. 12-16-00185-CV

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

IN THE INTEREST OF                                        §        APPEAL FROM THE 258TH

A.M., A.M., & C.M.,                                       §        JUDICIAL DISTRICT COURT

CHILDREN                                                  §        TRINITY COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
         M.M. appeals the termination of her parental rights. Her counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
         J.M. and M.M. are the parents of A.M., A.M.1, and C.M. 1 On August 5, 2015, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of the children, for conservatorship, and for termination of J.M.’s and M.M.’s
parental rights.     The Department was appointed temporary managing conservator of the
children, and the parents were allowed limited access to, and possession of, the children.
         At the conclusion of the trial on the merits, the trial court found, by clear and
convincing evidence, that M.M. had engaged in one or more of the acts or omissions
necessary to support termination of her parental rights under subsections (D), (E), (N), (O),
and (Q) of Texas Family Code Section 161.001(b)(1).                       The trial court also found that
termination of the parent-child relationship between M.M. and the children was in the

         1
          The oldest two children have the same initials. Therefore, we will refer to the oldest child as A.M. and
to the younger child as A.M.1.
children’s best interest.2 Based on these findings, the trial court ordered that the parent-child
relationship between M.M. and the children be terminated. This appeal followed.


                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         M.M.’s counsel filed a brief in compliance with Anders, stating that she has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error
and that there is no error upon which an appeal can be predicated. This Court has previously
held that Anders procedures apply in parental rights termination cases when the Department
has moved for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001,
no pet.). In compliance with Anders, counsel’s brief presents a professional evaluation of the
record demonstrating why there are no reversible grounds on appeal, and referencing any
grounds that might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at
1400; Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record
that might arguably support the appeal.3 See Taylor v. Tex. Dep’t of Protective & Regulatory
Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).


                                                 DISPOSITION
         We agree with M.M.’s counsel that the appeal is wholly frivolous. However, we deny
counsel’s request to withdraw. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex.
Apr. 1, 2016). In In re P.M., the Texas Supreme Court held that the right to counsel in suits
seeking the termination of parental rights extends to “all proceedings in [the Texas Supreme
Court], including the filing of a petition for review.” Id. at *3. Accordingly, counsel’s

         2
           A presumed father of the children, T.P., signed an affidavit of voluntary relinquishment of parental
rights on April 20, 2016.
         3
           Counsel for M.M. certified that she provided M.M. with a copy of her brief and informed her that she
had the right to file her own brief. M.M. was given time to file her own brief, but the time for filing such a brief
has expired and we have received no pro se brief.




                                                         2
obligation to M.M. has not yet been discharged. See id. If M.M., after consulting with
counsel, desires to file a petition for review, counsel should timely file with the Texas
Supreme Court “a petition for review that satisfies the standards for an Anders brief.” Id.; see
A.C. v. Tex. Dep’t of Family & Protective Servs., No. 03-16-00543-CV, 2016 WL 5874880,
at *1 n.2 (Tex. App.—Austin Oct. 5, 2016, no pet.) (mem. op.). Accordingly, we affirm the
trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered December 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                 (PUBLISH)




                                                        3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 27, 2016


                                         NO. 12-16-00185-CV


                 IN THE INTEREST OF A.M., A.M., & C.M., CHILDREN


                                Appeal from the 258th District Court
                            of Trinity County, Texas (Tr.Ct.No. 22,007)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.